Affirmed and Memorandum Opinion filed October 28, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00309-CR
NO. 14-10-00310-CR
____________
 
EMANUEL CAMACHO GOMEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 226th District Court
Bexar County, Texas
Trial Court Cause Nos. 2008-CR-7389
& 2008-CR-7390
 

 
MEMORANDUM
OPINION
Appellant entered a plea of no contest to two counts of
aggravated assault with a deadly weapon.  In both cases, on February 8, 2010,
the trial court sentenced appellant to confinement for twenty years in the
Institutional Division of the Texas Department of Criminal Justice, to run
concurrently.  Appellant filed a timely notice of appeal in each case.
In both cases, appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim.
App.1991). As of this date, no pro se response has been filed in either case.
We have carefully reviewed the record in each case and
counsel=s brief and agree the appeals are
wholly frivolous and without merit. Further, we find no reversible error in either
record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).
Accordingly, in each case the judgment of the trial court is
affirmed.
 
PER CURIAM
 
Panel consists of Justices
Seymore, Boyce, and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).